 YANKEE WHALER CO313Specialty Restaurants Corporation, d/b/a YankeeWhaler Company, d/b/a Yankee Whaler Innand Hotel Employees and Restaurant Employ-ees Union Local 11, Hotel & Restaurant Em-ployees and Bartenders International Union,AFL-CIO Case 21-CA-2246224 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed by Hotel Employees andRestaurant Employees Union Local 11, Hotel &Restaurant Employees and Bartenders InternationalUnion, AFL-CIO, herein called the Union, on 3August 1983,' the General Counsel of the NationalLabor Relations Board issued a complaint on 16September against the Specialty Restaurants Cor-poration, d/b/a Yankee Whaler Company, d/b/aYankee Whaler Inn, the Respondent, alleging thatit has violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act 2The complaint alleges that on 4 May, followinga Board election in Case 21-RC-17119, the Unionwas certified as the exclusive collective-bargainingrepresentative of the Respondent's employees inthe unit found appropriate (Official notice is takenof the "record" in the representation proceeding asdefined in the Board's Rules and Regulations, Secs102 68 and 102 69(g), amended Sept 9, 1981, 46Fed Reg 45922 (1981), Frontier Hotel, 265 NLRB343 (1982) ) The complaint further alleges thatsince 20 July the Respondent has refused to bar-gain with the Union On 26 September the Compa-ny filed its answer admitting in part and denying inpart the allegations in the complaintOn 8 November the General Counsel filed aMotion for Summary Judgment On 18 Novemberthe Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted The Companyfiled a response The General Counsel subsequentlyfiled an answer to the response, "Motion to AmendComplaint," and "Motion to Complete Record"1 All dates referred to are 1983 unless otherwise noted2 In its response to the Notice To Show Cause the Respondent notesthat par 10 of the complaint alleges a violation of Sec 8(a)(3) of the ActThe General Counsel has filed a Motion to Amend the Complaint" TheGeneral Counsel states that the reference in par 10 to Sec 8(a)(3) ratherthan Sec 8(a)(5) is a typographical error The General Counsel directsour attention both to the language of par 10 which is standard pleadingfor an 8(a)(5) violation and par 13 which specifically alleges a violationof Sec 8(a)(5) The General Counsel also points out that the first amended charge alleged a violation of Sec 8(a)(5) and that a copy of It wasserved on the Respondent Under all the circumstances we grant theGeneral Counsel s Motion to Amend the Complaint The Respondentsuffers no prejudice by such actionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice to Show Cause, the Company admits itsrefusal to bargain with the Union as the exclusivecollective-bargaining representative of its employ-ees, but attacks the validity of the certification onthe basis of its objections to the election in the rep-resentation proceeding The General Counselargues that all material issues have been decidedpreviously We agree with the General CounselThe record, including the record in Case 21-RC-17119, reveals that on 20 January the RegionalDirector for Region 21 issued a Decision and Di-rection of Election On 24 February a secret-ballotelection was conducted under the supervision ofthe Regional Director for Region 21 The correct-ed tally of ballots shows that of approximately 50eligible voters, 27 cast valid ballots for and 22against the Union, there were no challenged bal-lots After conducting an investigation of the Com-pany's objections to election conduct, the RegionalDirector for Region 21 issued his SupplementalDecision recommending that the objections beoverruled and a Certification of Representative beissued The Company requested review of the Re-gional Director's Supplemental Decision and Certi-fication of Representative On 1 June the Boarddenied the Company's request for reviewThe Company contends that the Board's denialof its request for review was improper because theBoard did not have before it the full investigativerecord Specifically, the Company argues that theaffidavits of Prado and Ruiz upon which the Re-gional Director relied should have been submittedto and examined by the Board when it consideredthe request for review Relying on NLRB v Ad-vanced Systems, 681 F 2d 570, 575 (9th Or 1982),the Company maintains that such an argument con-stitutes "extraordinary circumstances" which re-quire the Board to reexamine its decision in the un-derlying representation proceeding We disagreeIn accordance with our policy of protecting inves-tigatory affidavits from disclosure when the wit-nesses who gave them have not testified at a hear-ing, statements of witnesses are expressly excludedfrom the record Board's Rules and Regulations,Sec 102 69(g)(1)(n), Frontier Hotel, supra Thus theaffidavits were properly excluded from the recordand the Board's attendant failure to consider them272 NLRB No 57 YANKEE WHALER CO315ORDERThe National Labor Relations Board orders thatthe Respondent, Specialty Restaurants Corporation,d/b/a Yankee Whaler Company, d/b/a YankeeWhaler Inn, San Pedro, California, its officers,agents, successors, and assigns, shall1 Cease and desist from(a)Refusing to bargain with Hotel Employeesand Restaurant Employees Union Local 11, Hotel& Restaurant Employees and Bartenders Interna-tional Union, AFL-CIO, as the exclusive bargain-ing representative of the employees in the bargain-ing unit(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreementAll full-time and regular part-time employeesemployed by Specialty Restaurants Corpora-tion, d/b/a Yankee Whaler Company, d/b/aYankee Whaler Inn at its restaurant and cock-tail lounge located at Berth 75, San Pedro,California, excluding guards and supervisors asdefined in the Act(b)Post at its facility in San Pedro, California,copies of the attached notice marked "Appendix "5Copies of the notice, on forms provided by the Re-gional Director for Region 21, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complytonal Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with Hotel Em-ployees and Restaurant Employees Union Local11, Hotel & Restaurant Employees and BartendersInternational Union, AFL-CIO as the exclusiverepresentative of the employees in the bargainingunitWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitAll full-time and regular part-time employeesemployed by Specialty Restaurants Corpora-tion, d/b/a Yankee Whaler Company d/b/aYankee Whaler Inn at its restaurant and cock-tail lounge located at Berth 75, San Pedro,California, excluding guards and supervisors asdefined in the ActSPECIALTY RESTAURANTS CORPORA-TION, D/B/A YANKEE WHALER COM-PANY, D/B/A YANKEE WHALER INN5 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the Na